Citation Nr: 0738661	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  01-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include L5-S1 nerve root irritation.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from September 1975 to June 
1976, and was discharged Under Honorable Conditions.  He was 
born in 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the veteran requested a hearing 
before a local Hearing Officer.  A hearing was scheduled for 
him in October 2001, but he failed to report.  He requested 
rescheduling due to illness, and another hearing was 
scheduled for March 2002.  He missed that date, and called to 
say his automobile had broken down.  Another hearing was 
scheduled for May 2002, and the veteran, without explanation 
or a request for rescheduling, failed to report.

Initially, under regulations then in effect, the Board sought 
to conduct evidentiary development on it own motion.  
However, the regulations were revised, and in May 2003 the 
Board remanded the case for development.

In March 2004, the Board denied entitlement to service 
connection for a low back disorder to include L-5/S-1 root 
irritation.

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), since 
which time the veteran's representative has been a private 
attorney.  In October 2006, the Court vacated the Board's 
March 2004 decision and remanded the veteran's claim to the 
Board for further adjudication.

The Board again remanded the case in April 2007.

According to a VA Form 119 of record, on November 27, 2007, 
after inquiry by the Board, the appellant's attorney 
confirmed that she remained his representative and that she 
had no further evidence or arguments to present.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appeal. 

2.  The competent and probative evidence of record does not 
support a finding that the veteran has a back disability 
which is in any way related to his service or any incident 
therein.


CONCLUSION OF LAW

A low back disorder, to include L5-S1 nerve root irritation, 
if any, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R.§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2007).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran filed his claim for service connection for a low 
back disorder in a document dated in late 1999 and received 
in early 2000.  The VARO provided him notice as to what was 
required to support his claim in May 2000.  The veteran 
responded that he had no further evidence in a VA Form 21-
4138 dated in July 2000.  In October 2000, the veteran 
expressed disagreement with the rating action of July 2000 
which denied his claim.  An SOC was issued in October 2000.  
An extensive letter was sent in accordance with the VCAA in 
July 2001. 

The veteran's Substantive Appeal, on a VA Form 9, was entered 
in December 2000.  Since then, as noted above, the case has 
been discussed on repeated occasions by issuances of the RO 
and the Board, and the veteran has received numerous letters 
and other communications from the VA as to what is required 
to substantiate his claim.  By way of RO correspondence since 
he filed the claim, he has been notified that VA would obtain 
pertinent data to include VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit more evidence, to include 
any in his possession.  He has been given a notification of 
the general effective date provision for the claims, that is, 
the date of receipt of the claims.   




The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remands after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He has indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in compensation claims, e.g., as to 
potential downstream issues such as disability rating and 
effective date, notice of the Dingess decision was provided 
by letter dated in February 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as arthritis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms, see, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence," Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

III.  Factual Background and Analysis

The veteran's service medical records (SMRs) include an 
entrance examination dated in July 1975, which is negative 
for any complaint, diagnosis, or treatment of any back 
problem. 

In September 1975, on an in-processing evaluation soon after 
he entered service, the veteran complained of low back pain.  
He was diagnosed with probable muscle strain.  Lumbar spine 
X-rays were negative. 

In March 1976 the veteran continued to complain of low back 
pain.  The examiner diagnosed him with low back pain of 
unknown etiology.

The veteran was afforded a service separation examination in 
May 1976.  At that there was no complaint, treatment, or 
diagnosis of any low back disorder.  The veteran stated, "I 
am in good condition."  The examiner concluded that there 
was "[n]o current significant medical condition."

There is no competent evidence of any complaint, treatment, 
or diagnosis of any back condition from the time of 
separation in June 1976 until January 1992. 

Following the filing of his initial claim, the RO sent the 
veteran an evidence-development letter in May 2000, asking 
him for various types of pertinent records.  In a Statement 
in Support of Claim dated in July 2000, the veteran indicated 
that he had received medical care shortly after leaving 
service, but could not obtain records thereof because "[i]f 
there is no treatment given to a patient within 10 yrs of 1st 
treatment then those records are purged."

C.C., M.D., a private physician, reportedly saw him for a 
back injury while at work on November 21, 1991.

A clinical note dated in October 1992 indicates that the 
veteran injured his back in a work-related accident in 
November 1991.  At that time, he was diagnosed with an L5-S1 
nerve root irritation.  

Subsequent VA outpatient treatment records, including from 
1999, continued to note complaints of low back pain.

In August 2003 the veteran was afforded a VA examination.  At 
that time he reported a history of having several falls while 
in training in the Army, and said he had suffered progressive 
back pain since that time.  He also reported his work-related 
injury in 1991.  The veteran indicated that the level of 
discomfort from his current back pain was at "7" on a scale 
of 1/10.  Evaluation revealed moderate discomfort with 
straight leg raising at 85 degrees.  The veteran had range of 
motion to 25 degrees on extension, 100 degrees on flexion, 
and 30 degrees on lateral rotation.  His gait was normal, but 
it was noted that he could not walk on his heels or his toes.  
The veteran was diagnosed with degenerative joint disease 
with back pain, right leg radiation, moderate symptoms, and 
minimal abnormalities on examination.  

The examiner concluded that it was less likely than not that 
the veteran's current condition was a "sequel or 
complication" of the low back problems he had suffered in 
service.  According to the VA examiner, the veteran's 
condition in service was "resolved with conservative therapy 
and there was no residual at the time of discharge, so these 
subsequent things are not felt to be service-connected."

The Court subsequently questioned the completeness of the 
aforecited VA evaluation, specifically seeking an opinion as 
to whether the veteran's degenerative joint disease with back 
pain was related to the in-service injuries; and addressing 
his assertions that he had experienced symptoms ever since 
service which equate to chronicity of his condition.  
Accordingly, the case was remanded by the Board for further 
VA medical expert opinion in those matters raised by the 
Court.

A report of an extensive VA orthopedic evaluation in June 
2007 is of record.  All evidentiary material was available 
and reviewed by the examiner.  The veteran's history of 
several in-service back injuries was noted in detail.  He 
said that after he left service, he had worked at a grocery 
store until 1984.  Thereafter, he went to a bottling plant 
where, in 1991, he slipped on the floor and re-injured his 
back.  The veteran was noted to be currently employed at a 
food warehouse.  He said that after the 1991 incident, he had 
worn a lumbar corset but did not do so any longer.  
Medications included Sulindac and muscle relaxants.

On examination, he had minimally decreased lumbar lordosis.  
There was tenderness of the lumbar spinous processes, 
bilateral lumbar paravertebral musculature without spasm, 
bilateral sacroiliac joint and bilateral sciatic notch.  
Ranges of motion were delineated.  He complained of pain on 
the extremes of motion.  X-rays showed straightening of the 
curvature, likely related to muscle spasm or positioning.  
Otherwise, there were no abnormalities.  Magnetic resonance 
imaging (MRI) showed facet joint hypertrophy at the caudal 
levels, and was otherwise normal.  The clinical assessment 
was lumbar degenerative facet disease.

The medical expert opined that:

[I]t is less than like(ly) the veteran' 
current lumbar spine condition is related 
to the injuries he incurred while on 
active duty.  It is more than likely the 
veteran's current lumbar spine condition 
is related to chronic degenerative 
changes as result of aging, genetic 
predisposition for osteoarthritic 
conditions and repetitive stresses 
incurred in the course of his civilian 
employment upon leaving military service.  

In assessing the veteran's claim, it appears that all 
evidence potentially available is now in the file.  In 
accordance with his allegations, he may well have had some 
acute back incidents in service (although the SMRs do not 
document any complaints or abnormal findings at separation) 
but there is no objective evidence to show that there were 
chronic residuals as a result. 

The evidence with regard to the veteran's back since service 
shows that he re-injured his back at least in 1991, and has 
since had some ongoing complaints.  However, the medical 
evidence and opinions of record are virtually universal in 
concluding that his current complaints and findings are in no 
way associated with service on any alternative causal theory.  
The only opinion to the contrary is provided by the veteran 
himself, and while he is certainly permitted to provide lay 
observations, he is not qualified to provide a medical 
diagnoss or to establish a nexus between current disability 
and service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include L5-S1 nerve root irritation, if any, is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


